—Appeal from a judgment of the Supreme Court (Torraca, J.), entered May 22, 1996 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition as time barred.
Petitioner, a former attorney and currently an inmate in the State prison system, was classified as requiring central monitoring control. On July 26,1995 said classification was affirmed by respondent, thereby providing petitioner four months in which to appeal the determination (see, CPLR 217). In January 1996 petitioner commenced this CPLR article 78 proceeding challenging respondent’s determination; however, Supreme Court dismissed the proceeding on the ground that it was time barred. It is undisputed that the CPLR article 78 proceeding was commenced after the Statute of Limitations had expired. Petitioner’s argument regarding purported ambiguous language in respondent’s determination is merely an attempt to circumvent the four-month Statute of Limitations. Accordingly, we find the CPLR article 78 proceeding to be untimely commenced and, therefore, dismissal was proper (see, Matter of Barrett v Coughlin, 199 AD2d 653, 654, lv denied 83 NY2d 751).
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.